FILED
                                                                      United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                           Tenth Circuit

                            FOR THE TENTH CIRCUIT                             May 15, 2020
                        _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 BERNABE PEREZ-GARCIA,
 a/k/a Saul Perez-Garcia,

       Petitioner,

 v.                                                           No. 18-9564
                                                          (Petition for Review)
 WILLIAM P. BARR, United States
 Attorney General,

       Respondent.
                        _________________________________

                            ORDER AND JUDGMENT *
                        _________________________________

Before MATHESON, BALDOCK, and KELLY, Circuit Judges.
                  _________________________________

      Bernabe Perez-Garcia petitions for review of the Board of Immigration

Appeals (“BIA”) decision affirming the immigration judge’s (“IJ”) denial of his

application for withholding of removal and for protection under the Convention

Against Torture (“CAT”). The BIA also denied Mr. Perez-Garcia’s motion to

remand to the IJ or for termination of the proceedings. We deny the petition.



      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
                                 I. BACKGROUND

      Mr. Perez-Garcia is a native and citizen of Mexico. He entered the United

States illegally in 1996. After twice being removed to Mexico in 2000, he illegally

reentered the United States for a third time and has lived here ever since.

      In 2014, the Department of Homeland Security (“DHS”) reinstated Mr. Perez-

Garcia’s 2000 order of removal. See 8 U.S.C. § 1231(a)(5). He informed DHS that

he feared persecution if returned to Mexico. An asylum officer interviewed

Mr. Perez-Garcia and made a negative reasonable fear determination.

      Mr. Perez-Garcia requested a review of the asylum officer’s determination.

DHS sent a Notice of Referral (“NOR”) to the immigration court and served it on

Mr. Perez-Garcia. It advised him to report for a hearing on a date and time “to be

determined.” Admin. R. at 634.

      Before the hearing occurred, the IJ conducted a reasonable-fear review. He

vacated the asylum officer’s determination and placed Mr. Perez-Garcia in

“withholding-only” proceedings. 1 In January 2016, the immigration court sent

Mr. Perez-Garcia a notice informing him of when his initial withholding-only hearing




      1
         “Withholding-only” proceedings occur when noncitizens subject to a
reinstated removal order express reasonable fear of returning to their native country.
See 8 C.F.R. § 208.31(a), (g)(2)(i); Luna-Garcia v. Holder, 777 F.3d 1182, 1183-84
(10th Cir. 2015) (describing withholding-only procedure following reinstatement of
order of removal); see also R-S-C v. Sessions, 869 F.3d 1176, 1179-80 (10th Cir.
2017) (explaining that noncitizens subject to reinstated removal orders may not apply
for asylum but may seek withholding of removal through withholding-only
proceedings).
                                           2
would occur. He later received notice that the hearing had been rescheduled to May

12, 2016.

      Mr. Perez-Garcia appeared at the May 12 hearing and applied for withholding

of removal and CAT protection. In August 2017, the IJ held a hearing on that

application. Mr. Perez-Garcia testified. The IJ found his testimony credible.

      Mr. Perez-Garcia testified that he was removed from the United States twice in

2000. Both times he was robbed soon after he arrived in Mexico—first by an

unknown man and a second time by police at a checkpoint. He believed the unknown

perpetrator singled him out because of his American clothing and accent. He was so

disturbed that he illegally reentered the United States. During the second incident,

the police threatened to take him to jail, mentioned he had come from the United

States, and encouraged each other to take his money. Within days, Mr. Perez-Garcia

again fled and illegally entered the United States for the third time.

      The IJ denied relief, reasoning that the two robberies did not constitute past

persecution that could support a withholding claim. Nor did Mr. Perez-Garcia show

he was likely to be persecuted on account of a protected ground. His alleged

membership in the category of “Mexican citizens who are being returned from the

United States and perceived to be wealthy,” id. at 90 (quotation marks omitted), was

not a protected “cognizable social group,” id. at 91. Finally, the IJ said the police

robbery was not torture under CAT, and Mr. Perez-Garcia failed to show likelihood

of torture if returned to Mexico. The IJ therefore denied relief and ordered

Mr. Perez-Garcia removed to Mexico.

                                            3
      After Mr. Perez-Garcia appealed to the BIA, he moved to remand to the IJ to

terminate proceedings. He argued, based on Pereira v. Sessions, 138 S. Ct. 2105

(2018), that the Immigration Court had lacked jurisdiction over his removal

proceedings. The BIA denied the motion, finding that the NOR and the notice of

hearing together had vested the IJ with jurisdiction. Agreeing with the IJ’s analysis

of the withholding and CAT claims, the BIA dismissed his appeal.

                                    II. ANALYSIS

      Where, as here, a single BIA member affirmed the IJ’s decision in a brief

order, we review the BIA’s opinion, but “when seeking to understand the grounds

provided by the BIA, we are not precluded from consulting the IJ’s more complete

explanation of those same grounds.” Neri-Garcia v. Holder, 696 F.3d 1003, 1008-09

(10th Cir. 2012) (quotation marks omitted). We review the BIA’s legal

determinations de novo and its findings of facts for substantial evidence. See

Luevano v. Holder, 660 F.3d 1207, 1211 (10th Cir. 2011). We review the BIA’s

denial of a motion to remand under the deferential abuse-of-discretion standard.

Neri-Garcia, 696 F.3d at 1009.

1. Jurisdictional Issue

      Mr. Perez-Garcia argues the BIA should have granted his motion to remand or

terminate proceedings for lack of jurisdiction under Pereira. In Pereira, the Supreme

Court held that a putative “notice to appear” that failed to designate the time or place

of a noncitizen’s removal proceedings was not a “notice to appear under section

1229(a)” of the immigration statutes. See Pereira, 138 S. Ct. at 2113; 8 U.S.C.

                                           4
§1229(a). Such a notice therefore did not trigger the Act’s stop-time rule ending the

noncitizen’s period of continuous presence in the United States for purposes of an

application for cancellation of removal. See id. at 2113-14; 8 U.S.C. §§ 1229b(d)(1).

Mr. Perez-Garcia contends the NOR, which did not designate the date and time of his

hearing was insufficient to confer jurisdiction on the immigration court. He further

argues that the notice of hearing did not cure this defect. We recently rejected

similar Pereira-based jurisdictional challenges in published decisions. See Martinez-

Perez v. Barr, 947 F.3d 1273, 1277-78 (10th Cir. 2020); Lopez-Munoz v. Barr,

941 F.3d 1013, 1017-18 (10th Cir. 2019). We therefore reject his jurisdictional

argument. 2

2. Withholding of Removal

      To receive withholding of removal, a noncitizen must show that his “life or

freedom would be threatened in [the country of removal] because of the

[noncitizen’s] race, religion, nationality, membership in a particular social group, or

political opinion.” 8 U.S.C. § 1231(b)(3)(A). “Such persecution must be more likely


      2
         Mr. Perez-Garcia also argues that the agency deprived him of his due process
rights under the Fifth Amendment because the deficient notice did not create personal
jurisdiction over him. See Aplt. Opening Br. at 17-20. Although his motion to
remand made passing references to the IJ’s lack of jurisdiction over him as well as
over the proceedings, see Admin. R. at 36, 37, he did not develop an explicit
argument to the BIA for remand or termination of proceedings based on lack of
personal jurisdiction or a Fifth Amendment violation. Nor did the BIA address his
jurisdictional argument in those terms. Accordingly, this argument has not been
exhausted before the BIA and we decline to consider it. See Vicente-Elias v.
Mukasey, 532 F.3d 1086, 1094 (10th Cir. 2008) (“[O]bjections to procedural errors or
defects that the BIA could have remedied must be exhausted even if the alien later
attempts to frame them in terms of constitutional due process on judicial review.”).
                                           5
than not.” Matumona v. Barr, 945 F.3d 1294, 1304 (10th Cir. 2019) (brackets and

quotation marks omitted); see also 8 C.F.R. § 1208.16(b)(2). A showing of past

persecution based on a protected ground results in a presumption “that the applicant’s

life or freedom would be threatened in the future in the country of removal on the

basis of the original claim.” Matumona, 945 F.3d at 1304 (quoting 8 C.F.R.

§ 1208.16(b)(1)(i)).

       a. Past persecution

       “[P]ersecution requires the infliction of suffering or harm in a way regarded as

offensive and requires more than just restrictions or threats to life or liberty.”
Id. (ellipsis and quotation marks omitted). “[T]he ultimate determination whether [a

noncitizen] has demonstrated persecution is a question of fact, even if the underlying

factual circumstances are not in dispute and the only issue is whether those

circumstances qualify as persecution.” Xue v. Lynch, 846 F.3d 1099, 1104 (10th Cir.

2017) (quotation marks omitted). 3

       The BIA determined that the robberies, in which Mr. Perez-Garcia was not

physically harmed, did not constitute past persecution. Based on our precedent, we

agree. See, e.g., Sidabutar v. Gonzales, 503 F.3d 1116, 1124 (10th Cir. 2007)

(upholding BIA’s finding of no past persecution where noncitizen “suffered repeated

robberies and some minor injuries”); Tulengkey v. Gonzales, 425 F.3d 1277, 1281



       3
        Although Mr. Perez-Garcia argues this circuit’s review standard is erroneous,
we are bound by prior panel precedent absent en banc reconsideration or a contrary
superseding Supreme Court decision. See Xue, 846 F.3d at 1104.
                                            6
(10th Cir. 2005) (upholding finding of no past persecution where noncitizen was

robbed, fondled, and suffered a minor head injury). Because Mr. Perez-Garcia has

failed to establish past persecution, he is not entitled to a presumption of future

persecution. He must therefore demonstrate a clear probability of future persecution

based on a protected ground. See Sidabutar, 503 F.3d at 1125; 8 C.F.R.

§ 1208.16(b)(2).

      b. Particular social group

      Mr. Perez-Garcia contends he qualifies for withholding based on the likelihood

of persecution due to his membership in a particular social group: Mexican citizens

who are returning from the United States and perceived as wealthy.

      To qualify for withholding of removal based on membership in a particular

social group, a noncitizen must establish that the group (1) shares a “common,

immutable characteristic such as sex, color, or kinship ties”; (2) meets the

requirement of “particularity,” which “means the group cannot be indeterminate,”

that is, “too subjective, inchoate, and variable”; and (3) meets the requirement of

“social distinction,” that is, it is perceived as a group by society. Rodas-Orellana v.

Holder, 780 F.3d 982, 990-91 (10th Cir. 2015) (ellipsis and quotation marks

omitted).

      Applying this test, the BIA characterized Mr. Perez-Garcia’s proposed social

group as “too broad and amorphous,” stating it “would include virtually any Mexican

returning from the United States whom criminals might deem worth robbing,” and



                                            7
that the group was “indistinguishable from any other segment of Mexican society

subjected to general conditions of crime and violence.” Admin. R. at 4.

      The BIA’s conclusion finds support in many circuit cases that have rejected

assertions of particular social groups resembling the one Mr. Perez-Garcia proposes.

See, e.g., Barbosa v. Barr, 926 F.3d 1053, 1059-60 (9th Cir. 2019) (upholding BIA’s

rejection of particular social group consisting of “individuals returning to Mexico

from the United States who are believed to be wealthy” (brackets and quotation

marks omitted)); Gutierrez v. Lynch, 834 F.3d 800, 805-06 (7th Cir. 2016) (rejecting

particular social group consisting of “Mexican nationals who have lived in the U.S.

for many years and are perceived as wealthy upon returning to Mexico”);

Dominguez-Pulido v. Lynch, 821 F.3d 837, 845 (7th Cir. 2016) (rejecting particular

social group consisting of persons deported from the U.S. who have money or are

perceived to have money, and who have family members in the United States who

can pay ransom); Sanchez-Robles v. Lynch, 808 F.3d 688, 692 (6th Cir. 2015) (stating

perceived wealth after return from working in the United States is not a characteristic

that can form the basis of a social group).

      In addition, the record amply supports the BIA’s decision. Although the

record contains evidence of violence and corruption in Mexico, Mr. Perez-Garcia

fails to point us to evidence that contradicts the BIA’s determination that his

proposed group did not meet the “particularity” requirement. And although he

addresses the “social distinction” requirement—arguing that the BIA failed to

consider how Mexicans themselves perceive his proposed social group—he fails to

                                              8
support that argument with evidence. He makes only conclusory assertions that his

proposed group meets the requirements. 4 In sum, the BIA properly affirmed the IJ’s

denial of his application for withholding of removal.

3. Convention Against Torture

       “A claim under the CAT differs from a claim for asylum or withholding of

removal under the INA because there is no requirement that the petitioners show that

torture will occur on account of a statutorily protected ground.” Sidabutar, 503 F.3d

at 1125. Instead, the petitioner must demonstrate that it is more likely than not that

he would be tortured if removed to his home country. See Escobar-Hernandez v.

Barr, 940 F.3d 1358, 1362 (10th Cir. 2019). Torture is the intentional infliction of

“severe pain or suffering . . . by or at the instigation of or with the consent or

acquiescence of a public official.” 8 C.F.R. § 1208.18(a)(1).

       The evidence supports the BIA’s conclusions that (1) the robbery and threats

Mr. Perez-Garcia suffered at the hands of the Mexican police did not rise to the level

of past torture, see Xue, 846 F.3d at 1103, 1107, 1110 (noncitizen who was “arrested

and detained in cramped, dark, and unsanitary conditions for four nights and three



       4
        In addition to his own experiences, Mr. Perez-Garcia cites evidence that
some deportees to Mexico faced economic disadvantages due to their lack of ties to
Mexico and their lack of Mexican paperwork. He also suggests that deportees may
be targeted by smugglers or kidnappers who know that they have relatives in the
United States who can be extorted. But to meet the particularity requirement,
“[p]ersecutory conduct aimed at a social group cannot alone define the group, which
must exist independently of the persecution.” Matter of W-G-R-, 26 I. & N. Dec.
208, 215 (BIA 2014), vacated in part on other grounds, Reyes v. Lynch, 842 F.3d
1125, 1143 (9th Cir. 2016).
                                             9
days,” “fed a bowl of porridge twice a day,” and “hit on the back of his head with an

officer’s hand and then struck on his arm with an officer’s baton” did not establish

basis for a CAT claim); Witjaksono v. Holder, 573 F.3d 968, 978 (10th Cir. 2009)

(noncitizen who was subjected to verbal taunts, hit in head by rock, suffered damage

to his vehicle, and was punched in face by soldier failed to establish basis for CAT

claim); and (2) he failed to show a non-speculative likelihood of future torture.

Although he claims that Mexican police and criminals engage in robbery and

extortion and sometimes use violence that may constitute torture, he fails to show a

likelihood that he will be tortured. See, e.g., Herrera-Garcia v. Barr, 918 F.3d 558,

562 (7th Cir. 2019) (stating noncitizen’s claim that gangs would target him because

of his American accent and extort him using torture was “too speculative” because

there was “insufficient evidence to show that it is likely that [he] specifically [would]

be extorted or that any extortion would rise to the level of torture”). We therefore

affirm the denial of his CAT claim.

                                 III. CONCLUSION

      We deny the petition for review.


                                            Entered for the Court


                                            Scott M. Matheson, Jr.
                                            Circuit Judge




                                           10